               IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


UNITED STATES OF AMERICA,


V.                                            Case No.     CR419-118


KENT ALLEN CRAWFORD,


                    Defendant



      Michael T. Soils, counsel of record for the United States        of

America in the above-styled case has moved for leave of absence.

The Court is mindful that personal and professional obligations

require, the absence of counsel on occasion. The Court, however,

cannot accommodate its schedule to the thousands of attorneys who

practice within the Southern District of Georgia.

      Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and        trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


      SO ORDERED this              day of November 2019.




                                     WILLIAM T. MOO^, JR.
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA
     U.S. DISTRICT COUR>
     Southern District of OA   -
         Filed In Office
               .,        M
               U \ b 20\S
          Deputy Clerk
